ORDER
This cause coming on to be heard on the motion of petitioner for his discharge notwithstanding the supplemental return to the writ of habeas corpus and the amendment thereto and it having been shown by said supplemental return that respondent is a charitable institution which willingly accepts the care and custody of children committed to it by the Juvenile Courts of the State but does not take the initiative in procuring the commitment of any child to it.
That it did not take the initiative in procuring the commitment of petitioner to it by the Juvenile Court of Wakulla County and does not now desire to initiate any further commitment, that petitioner was committed to it for a period of ninety days which period expired on May 19, 1939, but that on May 26 the Judge of the Juvenile Court of Wakulla County made a second order committing petitioner to respondent permanently, said order being made to relate back to the original order committing petitioner for ninety days *Page 498 
and reciting that said order of May 26 was for the best interest of petitioner.
There is no showing whatever that the order of the Judge of the Juvenile Court of Wakulla County was not properly predicated or should be overthrown, particularly in a collateral attack by habeas corpus.
It is accordingly ordered, adjudged, and decreed, that the motion to discharge be and the same is hereby denied and that petitioner be remanded to the custody of respondent subject to further order of the Juvenile Court of Wakulla County in appropriate proceedings.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.